Citation Nr: 1455917	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sleep apnea as secondary to seizure disorder and, if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran had active duty for training from August 2001 to January 2002 and then served on active duty from February 2003 to November 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the RO reopened and denied the Veteran's claim in its latest August 2013 supplemental statement of the case (SSOC).  Irrespective of the RO's treatment of the claim, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).


FINDINGS OF FACT

1. In a February 2008 rating decision, the RO denied service connection for sleep apnea as secondary to seizure disorder.  

2. Evidence submitted since this rating decision however relates to an unestablished fact necessary to substantiate the claim for service connection for sleep apnea.

3. The Veteran's sleep apnea was not caused or chronically worsened by his service-connected seizure disorder.  





CONCLUSIONS OF LAW

1. The RO's February 2008 rating decision is final. 38 U.S.C.A. § 7105 (West 2014).

2. New and material evidence has been received since the RO's February 2008 rating decision; thus, the claim for service connection for sleep apnea is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014), 38 C.F.R. § 3.156 (2014).

3. The criteria for service connection, including on a secondary basis, for sleep apnea have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with the VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented. 

In other words, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Here, a June 2010 letter provided adequate notice of what constitutes material evidence in the case at hand, which met the directives of Kent.  Thus, the duty to notify has been met.  

The Board concludes that the duty to assist has also been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post-service treatment records, and lay statements are in the claims file. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  VA medical opinions were generated in July and August 2013 regarding whether the Veteran's current sleep apnea was related to his seizure disorder.  These opinions were wholly adequate, as they are supported by well-reasoned rationales and fully address whether service connection is warranted on a secondary basis.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II. New and Material Evidence

The Veteran contends that service connection for sleep apnea is warranted as secondary to his seizure disorder.  He was denied service connection for sleep apnea in a February 2008 rating decision and was advised about the decision and his appellate rights in a letter that same month.  He did not appeal this decision and thus it is final and binding.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the February 2008 rating decision, the Veteran was denied service connection because there was no evidence linking his sleep apnea to service or to his service connected seizure disorder.  

In his bid to reopen, the Veteran submitted a July 2012 statement that made several arguments as to why he should be granted service connection for sleep apnea on the secondary basis.  In this statement, he cited to various online resources concerning the medication he was taking as well as VA literature regarding epilepsy.  Review of the VA literature reveals that it does discuss associations between sleep apnea and epilepsy, which it labels as "more than casual."  The Veteran further argued that the epilepsy, which was occurring in the temporal lobe of his brain according to VA physicians, was causing sleep deprivation, which in turn caused obesity, which resulted in the sleep apnea.  Alternatively, he stated that the medications he took for his seizure disorder both increased his appetite and made him drowsy, which led to the obesity and sleep apnea.  There is a July 2012 VA neurology outpatient note that stated that an electroencephalogram showed left temporal anterior spikes with regards to his epilepsy.  

This evidence is "new" as it has never been considered in conjunction with his claim.  It is also "material," as the medical literature generally supports his theory that there is a relationship between his seizure disorder and sleep apnea conditions.  Thus, new and material evidence has been submitted and the Veteran's service connection claim for sleep apnea is reopened.  

III. Service Connection

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Alternatively, service connection can be granted on a secondary basis. For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claim of entitlement to service connection for sleep apnea is entirely predicated on the notion that it is secondary to his already service-connected seizure disorder.  He is not alleging, and the evidence does not otherwise suggest, that the sleep apnea instead was directly or presumptively incurred during his service.  Nor is sleep apnea a condition that is potentially warranted presumptive service connection.  Thus, service connection on a direct or presumptive basis is not warranted. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As mentioned above, his July 2012 VA examination cites to several sources, including VA literature available online titled "Epilepsy and Sleep".  This literature does provide general statements that support what the Veteran's argument, including that patients with temporal lobe epilepsy have more disrupted sleep organization than those with frontal lobe or generalized epilepsy and that short term sleep duration is linked with increase in body mass index.  The VA literature also states that there is increasing literature suggesting that the relationship between obstructive sleep apnea and epilepsy is "more than casual."  It further makes a few suggestions of why this could be, including the increased weight and the role of medications, as well as the "suggestion that seizures may worsen OSA."  It goes on to discuss the potential side effects of certain seizure medications, including Keppra, Dilantin, Depakote, and Lamotrigine, which the Veteran cited to in his statement.  

Based on this evidence, the Veteran was afforded new VA medical opinions regarding his claim.  The first was generated in July 2013.  In the report, the examiner indicated that the claims file had been fully reviewed.  The examiner opined that the sleep apnea was less likely than not proximately due to or the result of his seizure disorder.  The examiner summarized both the Veteran's new theories of entitlement and stated that they were contradictory.  He then included a summary of the Veteran's prescriptions since 2003 and described how that the record indicated that the Veteran's weight fluctuated between this time and 2012.  

The examiner then stated that the simple cause of obstructive sleep apnea was obesity.  He stated that if temporal lobe epilepsy caused obesity, all or most of these epileptics would be obese, which was not the case.  The examiner then addressed the Veteran's use of Depakote, stating that while the medication was known for causing weight gain, the record indicated that there was a poor correlation between any weight gain the Veteran experienced and his Dapakote dosage.  Instead, the examiner stated that the Veteran's lifestyle changes (from active duty to a student to working a desk job) as well as his age were factors in his weight change.  The examiner then stated that the Veteran stopped taking Dapakote and thus it had no contribution to any current weight gain.  He further stated that there was no consistent pattern of weight gain or loss with the Veteran's use of Keppra or lamotrigine.  He concluded by stating it was his opinion that it was less likely that the primary cause of the weight gain was therapy for epilepsy.  

A second VA opinion was generated a month later in August 2013.  The report indicates the claims file was reviewed, as well as the VA literature that the Veteran cited to in his July 2012 statement.  The examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of his seizure disorder.  The examiner stated that obesity is the best documented risk factor for obstructive sleep apnea.  She then stated that while there was some report in medical literature of an association between epilepsy and sleep apnea, the literature did not support the theory that epilepsy caused sleep apnea.  The examiner then stated that there was no evidence in the Veteran's claims file to indicate that the seizure disorder permanently worsened the sleep apnea beyond normal progression.  She stated that the studies performed regarding any association were speculative in nature and did not establish a cause-and-effect relationship.  The examiner further stated that obesity was generally related to one's food intake, exercise level, and genetic make-up.  She stated that to conclude that obesity was caused by one's level of sleep deprivation would require mere speculation.  

As a layperson, the Veteran is not competent to provide the missing medical evidence linking his seizure disorder and sleep apnea conditions.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Furthermore, the literature he cited in his July 2012 statement is general in nature and cannot be used as medical evidence to support his claim.  The only competent and credible medical opinions of record are against finding that the Veteran's sleep apnea was caused or aggravated by his seizure disorder.  The two recent opinions generated are based on review of the entire claims folder including the Veteran's July 2012 statement, supported by detailed and well-reasoned rationales, and collectively address the theory of secondary service connection.  The opinions stated unequivocally that the sleep apnea is due to the Veteran's obesity and are against linking the obesity with his seizure disorder.

With the most weight placed on the VA opinions of record, the preponderance of the evidence is against the Veteran's claim.  The benefit of the doubt rule does not apply and his claim is resultantly denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence having been received, the issue of entitlement to service connection for sleep apnea is reopened.

Entitlement to service connection for sleep apnea as secondary to seizure disorder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


